Warren E. Burger: We will hear arguments next in number 69-5031, Branch against Texas. Mr. Bruder.
Melvyn Carson Bruder: Mr. Chief Justice and may it please the court. This case is here on writ of certiorari to the Court of Criminal Appeals to review a death penalty rape conviction in Wilbarger County District Court in the State of Texas. The evidence produced by the State which was uncontroverted by any other evidence put on by the defendant, petitioner in this case, indicated that in the early morning hours, a young negro male, later identified to be the petitioner, forced his way into the home of the complainant, and assaulted her, raped her, conversation ensued thereafter for sometime, he then left and was arrested, convicted and given the death penalty. There was absolutely no medical testimony showing any type of injury of any sort to the complainant in this case. We feel that capital punishment in this case is unusual under the Eighth Amendment for two basic reasons. First of all, the standards by which we suggest this Court to gauge whether or not capital punishment is unusual in any case, indicate that it is unusual in terms of frequency of use. The fact that it is used on identifiable minority and the fact that it has a historical pattern of use in the South upon blacks. We respectfully submit that the standards which are appropriate, pardon me, for this Court’s use are those laid out in Baker versus Car, Brown versus Board of Education, and Jacobellis versus Ohio. That is to say, national standard must be employed to determine whether or not the use of any punishment in any one case in any County or State is unusual or is not unusual. Applying the national standards, we see that there are a very limited number of States that use capital punishment as punishment for the offense of rape. In going to Texas, we have some statistics in an article by Koeninger which I have cited in the brief. I think these statistics go farther than most statistics that have been presented to the Court. Koeninger studies go not only to the number of blacks who have received the death penalty for rape, but they also cover the frequency with which any defendant accused of rape can expect to receive the death penalty. So, the fact that 89% or 90% of all persons convicted of rape and given the death penalty in Texas are black, might be a convincing argument, but we feel that a more convincing argument is the fact that when a black man in Texas is convicted of rape, he has an 88% chance of receiving a death penalty, and this is in contradiction to the 22% chance that any white or Chicano faces in the same situation.
William O. Douglas: And where did you get that percentage?
Melvyn Carson Bruder: This percentage is based on Koeninger’s article in which he says the ratio –
William O. Douglas: I do not find that in your brief.
Melvyn Carson Bruder: Here is in the brief at pages 19 and 20 Justice Douglas.
William O. Douglas: Thank you.
Melvyn Carson Bruder: The amazing thing that I found in the Koeninger studies is, there has been some instances in Texas of joint trial, a negro and a white defendant accused of raping the same person at the same time, and Koeninger studies indicate that in these type of cases, the negro invariably will get the death penalty, whereas the white or the Latin American will be spared that fate. Now, the State has attempted to refute some of these statistics by saying that Negros commit more rapes. They cite some sort of in Denver’s statistics, I do not think these are applicable in view of Koeninger's thoroughness, because Koeninger uses pure statistics. The expectancy of the death penalty on a racial basis as opposed to the percentages of race who get death and who do not get death and then another interesting point that concerns this case only; in Texas, the legislature has seen fit to create a number of offenses, all of which conceivably could be charged in a rape situation. There is the offense of aggravated assault, male or female to the offense of murder or assault to murder with or without malice. The only --
William O. Douglas: The point of discrimination that aggravates this trial and then assuming this is?
Melvyn Carson Bruder: Your Honor, I believe it was briefed very generally in the brief, I did not participate until after the conviction was affirmed. I have a problem where no statistics or no proof introduced at the trial level or on any hearings or motion for new trial. It was, I believe mentioned in the brief filed by the petitioner’s court appointed Attorney in the Court of Criminal Appeals. The only difference between an assault to rape or assault to murder or aggravated assault and rape is the act of intercourse. The punishment for any man who assaults any woman in the state of Texas cannot exceed 25 years, unless he accomplishes the act of rape, in which case, the punishment goes from 25 years to death. We feel that this is certainly an inconsistency within the legislative penalogical system in Texas which ought to be considered in determining whether or not the use of the death penalty for rape coupled with what I consider to be light punishment in assault cases of similar nature is unusual because of this distinction. In the State of Texas, there is another consideration that sheds light and at this point I might say that it perhaps was improperly briefed as my fifth point, I think that the mention of the facts under that fifth point has bearing an issue to be decided here not whether or not Article 1 14 authorizing the prosecutor to seek a way of the death penalty is unconstitutional. Clearly, that was not raised the below, however, the grant of legislative authority to all the prosecutors in Texas which enables them to select who will be candidates for the death penalty and who will not be candidates, obtains as a forceful argument in this case in support of this petitioner's point. I think the argument made by the District Attorney in this case points out this. He told the gentleman of the jury that the responsibility lies with me and solely with me for you being qualified on the death penalty. The State allows me, the law allows me as state’s attorney to waive the death penalty, but it also directs me in a case, I am going to insist in the death penalty that I give written notice to the defendant. I do not know how much confidence you folks have in me as your District Attorney, but I am telling you gentlemen, had I not thought that this case that justified the supreme penalty I would have waived the death penalty.
William H. Rehnquist: Mr. Bruder is that not a provision that is common to a number of other States besides Texas?
Melvyn Carson Bruder: Frankly, Your Honor, I do not know. I have seen some statutes which do not have it and I have not investigated all of the statutes, that a lot of them of course were not tied into rape statutes and I was unable to get all of it. I would say that if it is common to all the other states then it would have to suffer the same defect in other states as it does in Texas, that the grant of this authority to the District Attorney to in effect change the range of punishment, depending upon any number of factors which he alone controls such as the race of the defendants, the facts of the case.
William H. Rehnquist: But how would you distinguish that in the situation where the prosecutor decides to prosecute for a lesser rather than a greater offense?
Melvyn Carson Bruder: Because when the prosecutor makes a decision, he could make a decision based on facts that are available to him, whether or not he thinks he can prove up to the case, whether or not he thinks he can get a conviction for burglary as opposed to breaking and entering a private property or something like this. The difference, the main difference is that the legislature has assigned a range of punishment for this crime, but that range of punishment is really very nebulous until the defendant knows with certainty whether or not the prosecutor is going to seek the death penalty. The prosecutor instead of choosing the offense based on the law and based on the facts of the case, is changing the range of punishment.
Thurgood Marshall: Under the laws of Texas, how final is that (Inaudible) either or neither the judge or the jury?
Melvyn Carson Bruder: Once the judge -- well, once the state has decided not to seek the death penalty, the death penalty cannot be given.
Thurgood Marshall: Once he decides to go for the death penalty, how final is that?
Melvyn Carson Bruder: He certainly can waive his right to go for it by asking for something less or by withdrawing his notice prior to trial, but the point is that unless he asks for the death penalty as prescribed by statute, it cannot be given by the jury.
Thurgood Marshall: That hurts the defendant?
Melvyn Carson Bruder: I think it does, Your Honor because perhaps if he does not have this authority, a jury is not going to be told what this prosecutor told this jury. Mr. Renthro (ph) is an elected public official and he is elected by those people on the jury. He is telling them that it is my decision, the legislature has given this decision to me and I have decided to the exclusion of all the other cases, this is the one that I want you to --
Thurgood Marshall: Well, assuming that he is wrong in saying this, how does that reach the issue of this case?
Melvyn Carson Bruder: I do not think we can assume -- if we assume he was wrong in saying it, we would have a jury that did not believe in him and we would not have a death penalty case. I mean, he is right in saying that the legislature does give him the authority because the District Attorneys in Texas have the absolute authority to seek and waive the death penalty.
Thurgood Marshall: Well, I guess you would say that some of your lawyers will say that the prosecutor prosecutes the case and the man is guilty but that is not what we have had is not issue as that the Court right. It does say that the prosecutor and Attorney, I do not see what is so great about it.
Melvyn Carson Bruder: I do not think it is a question of their faith and it is the question of whether or not the prosecutor ought to have a right to change the range of punishment for any reason that he desires.
Thurgood Marshall: Well, I do not -- do you know of any States that prohibits the prosecutor for he is a -- or makes the prosecutor to make the choice of whether he goes for the death penalty or not. Do you know of any State?
Melvyn Carson Bruder: Well, Your Honor in the State of Texas, if one is charged with of burning of the State Capital, there is a mandatory death penalty. So --
Thurgood Marshall: Do you know of any State in which there is not a mandatory death penalty, it does not give the prosecutor the right to either go to for the death penalty or not?
Melvyn Carson Bruder: If I understand the question correctly, my answer would be I do not know of any State that does not give the prosecutor the choice.
Thurgood Marshall: So any prosecutor in this country can make the same statement and if so what is so different about Texas?
Melvyn Carson Bruder: Because in some other State where the prosecutor does not have the requirement to impose to file a notice, the jury could override the prosecutor's will and still assess the death penalty. In Texas --
Thurgood Marshall: They can do that in Texas?
Melvyn Carson Bruder: In Texas, the jury cannot, once the prosecutor has given notice not to seek the death penalty. The jury may not assess the death penalty, if they do it is a void judgment.
Thurgood Marshall: It is what?
Melvyn Carson Bruder: It is a void judgment and the court of criminal Appeals would either remand it or a reverse it.
William H. Rehnquist: But if the prosecutor seeks the death penalty, the jury is perfectly free not to return death penalty?
Melvyn Carson Bruder: That is correct. That is correct, the full range of punishment then applies and we have briefed in the brief the point that this can be used against identifiable racial minority by the prosecutor and I think it is a valid consideration in support of the fact that identifiable racial minorities in Texas do receive the death penalty. The fact that perhaps Whites and Chicanos do not get death penalty as frequently as Blacks is due in large part for the fact that the prosecutor simply does not ask for it. He will waive it, thinking that he cannot get it or just not wanting to get it for any number of good reasons. I do not think that the issue of capital punishment in a rape case such as this need to hang on all the arguments made for abolition of capital punishment in any case. I think the opinion in Ralph against Warden clearly points out that the infrequency of its use, the infrequency of its availability across this nation indicates that it is not a fit punishment and I think that the argument which would be urged in support of an Equal Protection argument or Due Process argument would obtain in an argument to show that it was unusual. As far as the question of whether or not unusual should be defined by new or old standards, I would cite the Court to the case Mr. Justice White's dissent in Weems which is the third objective of unusual -- definition of unusual delayed downwards operation in usual prohibition operates to restrain any law making power from endowing the judiciary with the right to exert an legal discretion as to the kind and extent of punishment to be inflicted, but that has to be measured in contemporary terms by contemporary standards, not by standards of two centuries ago. Otherwise, the word unusual has no meaning because it restricts by what occurred back in the 1700’s. Please I would like to reserve the remainder of my argument for rebuttal.
Warren E. Burger: Very well, Mr. Wright.
Jr. Charles Alan Wright: Mr. Chief Justice and may it please the Court. I would endeavor not repeat arguments that have been presented in the three cases that have preceded and lend myself to those points that have not been raised and I think that it is maybe helpful to Court. My own analysis of the case begins with the question of the Chief Justice put to Mr. Amsterdam, the argument in the Furman Case, and which I say with respect I do not think there was a complete answer. Chief Justice pointed out that many of the jurisdictions that Mr. Amsterdam and those associated with him regards abolitions as jurisdictions have in fact not abolished capital punishment entirely. They have preserved that extreme penalty for somewhat unusual cases. The murder of a policeman or correction or official or a murder committed by a person already serving a life sentence or in English and Canadian version defined dockyard arson or piracy with violence. It seems to me that this is extremely important because if one accepts that there is any case, any crime for which death is an appropriate punishment, then I think most of the force of the argument that professor Amsterdam has made vanishes. If we were to say it for example as Congress said only seven years ago, that the assassination of a President is a crime so heinous that only the death penalty is meet for it, then I cannot see how it can be argued that the penalty is unconstitutional merely because it is a penalty that may not be inflicted in a great many cases because it is somewhat rare as has been suggested to us today. I would find it very difficult to understand how this Court as a constitutional matter could draw these kinds of shadings and distinctions that anyone in Canada and New York and some other jurisdictions have done. I do not see how you have read an opinion and say we are persuaded that capital punishment is in general cruel and unusual, but this does not to dissuade the legislature from taking care of presidential assassins or bombers of 747 or other very unusual people of that kind. But since, the constitution necessary paints with a much broader brush than a legislature can do and Court has to respect these broad differentiations, but if then we can say that the presidential assassins constitutionally can be executed, it seems to me that we have established that death is in itself not inherently cruel. Now, there is much more than that in my reading of the Eighth Amendment, and also as suggested in the brief that -- the Eighth Amendment bars those things that are inherently cruel and perhaps also those things that are cruelly excessive and I think of course, there would still be ample room to say that the death penalty for some particular crime maybe cruelly excessive, even though we have held that it is not inherently cruel and said that there are some thing’s to which you can apply it. But I do think that we have progressed partly towards decision, if we can recognize that the death penalty is not at all times for all crimes a constitutionally impermissible punishment because --
Potter Stewart: Could not that argument be directed in other direction Mr. Wright as well. Here we have generalized statute to the case involving rape. You say it's established and that's the statute before us in this particular case?
Jr. Charles Alan Wright: Correct.
Potter Stewart: And we do not have a statute before us involving the penalty that Congress may have imposed for the assassination of the president of the United States and it might be that the death penalty for a highly particularized kind such as that might be constitutional, but that this legislation now before us might not be, is it not?
Jr. Charles Alan Wright: I would submit in response to that Justice Stewart that perhaps such a position can be made and such an argument presented, but that at least is not the argument that I have understood the petitioners in this case to be making. Mr. Amsterdam, the two murder cases says that the death is unconstitutional for any civilian based on crime and of course the more blended specialized view is taking of rape to which I would come in a moment, but Mr. Greenberg and Mr. Bruder have, I cannot myself see the constitutional argument that would say murders generally cannot be punished by death and maybe we will find some of the constitutionally it can, that involves reading a certifying the intent of constitution that I cannot detect there.
Potter Stewart: Well, certainly as you were beginning to suggest in your argument, that even if one accepts it, as you just said, that the death penalty per se is not a violation of the Eighth Amendment, it does not follow that the death sentence can be imposed under the Eighth Amendment for anything within the State legislature's whim as well such as petty larceny, does it?
Jr. Charles Alan Wright: That I think is very clear, yes sir. But if we have established that the death penalty sometimes is constitutional, it is still open to my friends to challenge any particular application of it, requires a crime by saying that you cannot do and I am willing to read Weems with all the problems it presents as introducing a principle of proportionality and I would say against petty larceny, if we chop the conscience of the community where we today would execute a person who picks a pocket wherever it may have been, our English tradition 300 years ago. Because in my analysis, the meaning of cruel and unusual is not very likely to be found in the dictionary. I do not get great deal of help in parsing the words. I find that even the history of the words here is less helpful than it is in most questions of constitutional construction. It is clear that they were taken verbatim from the English declaration of rights, a century before. There was some scholar who thought that the American draftsmen did not understand what the English meant by them. The concept that the Eighth Amendment seems to me to express, as Chief Justice said in his plurality opinion, “Yes, that we are not going to rule out in human treatment” and I would say that the kinds of things we will not allow are those that the common conscience of America rejects. My own guess is even if the Eighth Amendment had never been adopted, that this court would not uphold the sentence that man be boiled in oil. I think that under the Due Process clause, it was impossible to say that taking his life away without Due Process of law and I think that just as Due Process has always been a very difficult concept to interpret, so cruel and unusual is going to be. It is not easy for non-abuse on that side of the bench to decide what it is that the common conscience of America regards as meet, what it regards as improper. I do not think that this is as Mr. Amsterdam suggests to say that this is a subjective determination. It would be subjective if the justices were free to say I think death and any other penalty is bad, therefore, it is unconstitutional, but that is not all the same question as asking yourself to ascertain as best as you can what it is that conscience of the whole country permits rather that relying on your own individual judgments. I think that if you do ask what I visualize as the proper question but the answer has to be that whatever the future may hold, the capital punishment today is tolerated, accepted by the conscience of America and this is shown not only by the statutes on the books, by the votes of jurors, by votes and referendums, by poles, by the very fact that we have so much to debate about it. With all the fervor, the crusade that has been waged with to abolish capital punishment, there is still the nos who insist no at this time in society, we need this, we think it is a superior deterrent that we recognize, we can prove that statistically. We think that it does provide a sense of expression in the community’s moral outrage that it helps make a more peaceful society than a community has to take the law in its own hands. It is difficult for me to understand, but merely because we do not execute great many people every week, but this in someway show that America has now rejected capital punishment. I would think that it would be cause for rejoicing, but we become increasingly selective about imposing the ultimate and most severe penalty.
Byron R. White: What if it was shown that only one in a hundred rapists were put to death, out of a hundred cases, approximately, you are getting constitutional claim at that time, does that make any difference to your argument?
Jr. Charles Alan Wright: It would not trouble me Justice White under the cruel and unusual clause. It will trouble me immensely under the Due Process clause. It seems to me it's McGautha all over again.
Byron R. White: I know but you say, it should be (Inaudible) that it becomes increasingly selective. In my example I would not be any suit activity there it just, you might have arguably say the state is executing only enough people to make the death penalty a credible threat. You say that would not present any question to you under the cruel and unusual clause?
Jr. Charles Alan Wright: No not sir under cruel and unusual, it would under the process, it would under equal protection. It would seem to me arbitrary if a hundred similarly circumstances defendants are convicted, and 99 of them go to prison and one selected by law for process not than executed.
Byron R. White: Better for you if I doubt at the end do you hear arguments on this phase it would be then that no matter how rare the imposition is that the cruel and unusual punishment provision is not implicated?
Jr. Charles Alan Wright: Unless it came to the point that you put hypothetically that we could satisfy ourselves that the people simply would not tolerate imposition of the punishment more widely that they would be as my friends argue revolt it if we executed even a reasonable proportion of all rapists and murderers.
Potter Stewart: So your argument is that at some point rarity would be relevant, but that point has not been reached yet?
Jr. Charles Alan Wright: I would rather phrase it this way that I do not know how we can ascertain whether or not we have reached that point. I do not know how we can say.
William O. Douglas: Is it not discrimination is insisted in this concept? Is it the one that is unusual?
Jr. Charles Alan Wright: I think it is certainly one of these ingredients Justice Douglas.
William O. Douglas: And this discrimination is the way of life in your state?
Jr. Charles Alan Wright: I would submit that it is not the only ingredient.
William O. Douglas: No, but if the ingredient is like this and hundred constitution (Inaudible)
Jr. Charles Alan Wright: For myself sir, I would still prefer not to rest out on the Eighth Amendment. It seems to me that there is so clear constitutional barriers to that elsewhere.
William O. Douglas: (Inaudible)
Jr. Charles Alan Wright: And I don't think that proper guides have suggested and I agree that it is one of the elements in the Eighth Amendment concept of unusualness.
William O. Douglas: (Inaudible)
Jr. Charles Alan Wright: On the overall figures of number of executions, I simply do not, the racial aspect poses a separate problem that I would like to come to in a moment. In the first place, I cannot use the figures for the last ten years. It seems to me there has been too many intervening events that makes those figures unreliable. I would say you would have to go back to years such as 1962 or earlier, in order to have a figure that is more meaningful.
Speaker: (Inaudible)
Jr. Charles Alan Wright: They would show an increasingly infrequent use of capital punishment. Whether they would show as professor Amsterdam argues, if we use that infrequently because people would be revolted if we used it more frequently, I cannot say. It seems to me that that aspect of his argument is assertion.
Speaker: (Inaudible) Is there a way of avoiding incidentally (inaudible)
Jr. Charles Alan Wright: No, it seems to me that the several of my associates suggested that the burden is on those who are challenging the constitutionality of state legislation to establish that it violates the constitution. They need to demonstrate that the common conscience will not accept this.
Byron R. White: They tended to figure for the years, since 1962 and say that the imposition of death penalty is so rare that the community has revolted by it and it must be considered to have rejected it.
Jr. Charles Alan Wright: Yes that is what is fit to that.
Byron R. White: Now, that is just to give you, let us assume the figure are out that we can rely on. What would you say to that?
Jr. Charles Alan Wright: Well, I still do not see how the figures establish the second part, they do not establish what the cause is, just is like.
Byron R. White: So that I gather then that rarity then just is not enough to invoke the Eighth Amendment (Inaudible)
Jr. Charles Alan Wright: Rarity as I have suggested I think one element of the Eighth Amendment problem but it is not the only element, we need more, we need to know more that we can than we do know.
Warren E. Burger: Not just another way of saying on your part is it not that the term unusual in the Eighth Amendment does not mean or at least does not voice (Inaudible)
Jr. Charles Alan Wright: That is precisely my submission Mr. Chief Justice.
Warren E. Burger: There are other -- another element is quality of the punishment as well as the frequency is (Inaudible)
Jr. Charles Alan Wright: I guess that this Court would have found the cadena temporal to the cruel and unusual punishment, no matter how frequently it is imposed to control things. That it was the quality, the nature of the punishment that was so shocking to a court that it has grown up and used to other concept of punishment.
Warren E. Burger: (Inaudible).
Jr. Charles Alan Wright: No, it was the punishment that was involved in the Weems v. United States in which it simply poses a number of disabilities on a person in essence that it is not physically cruel to him.
Warren E. Burger: About say the guarantee, there would be a physical aspect that you can sometime -- you say that is the time of unusualness in which the constitution would address?
Jr. Charles Alan Wright: I would say certainly it is yes and I feel I can see one of the -- I must have just missed upon it, that we do have changing concepts here, but what is cruel and inhuman is not a static concept, but it for example tomorrow, someone were to have been done away of executing, condemned people that was far superior to the methods now used in the United States, so far superior that they bore no comparison, I think that it might be said that it is cruel to continue use the electric chair if you now have this marvelous new invention available. The constitution, though the constitution itself does not change in response to change in circumstances unless to be applied to particular context. I would like to turn if I may to the racial aspect of these cases particularly if they apply in the rape cases. The figures are undoubtedly very troubling. The figures from Georgia I think perhaps better than those from the place of Texas but utmost from Georgia, but still anyone reading the various statistics that 97 persons executed for rape in Texas, 80 had been Negro. If I am to be considerably worried that racial prejudice has played its part and I think it would be disingenuous deny that over the 47-year period covered by those figures, probably it did. As pointed out in our brief until 1954, segregation was a crime in Texas and undoubtedly an interracial rape was thought to be a particular traumatic event, particularly great disturbance of the peace of the state and therefore likely to be punished more severely. The figures are small being the total number of cases of this kind it is sufficiently small, but whether we look only to the rapes or even to the murders as Mr. Amsterdam concedes in his brief, but it is very difficult to form any firm statistical conclusion firmly. This at least has been the view of both Fourth Circuit and Eighth Circuit. You cannot be more than suspicious in the figures. There is I think an explanation one may not be happy to make, but the history requires that we make about the incidence of the death penalty in an earlier time in my State with the customs that it one time had. And, I think that finally, it would be little up to me that is a very important principle that race is utterly irrelevant in sentencing convicted persons. If we were to bring that principle in today, rape cases under the Eighth Amendment and say yes we think that race has been impermissibly used in Texas and Georgia in the past, therefore, we are going to outlaw the death penalty for rape cases. To the extent that there is prejudice among those who impose sentence whether it be jurors who sentence or judges who sentence or prosecutors who make the initial choice of going to the death penalty or not or going to the other crime, to the extent that there is prejudice, that prejudice is going to appear not only in cases in which death is the sentence but in which other sentences are given. Professor Bullock’s study cited in our brief of persons who were given prison sentences shows that that is so, but among those given prison sentences for rape are figures that make us wonder if race was impermissibly taken into account by Texas jurors and in years past, it seems to me that we honor the principle on which all of us would agree much better. If we regard these as being as they really are Equal Protection argument. It is a denial of Equal Protection of the laws. If a man because of his color suffers a different punishment than someone else with a different color, we agree this violation of the constitution but I think that that is what we are facing squarely rather.
Potter Stewart: Faced squarely in any individual case under the Equal Protection clause?
Jr. Charles Alan Wright: I suggest Justice Stewart that you can do what as Mr. Greenburg has told us has been done in schools and other things where Equal Protection argument is made, you bring forth statistics, you make a prima facie showing and you say to the state can you justify?
Potter Stewart: Well, but this will arise in the context of an individual prosecution, an individual conviction and an individual sentence of death and how possibly can you show, given the secrecy of the trial jury deliberation, how possibly can you show us denial of Equal Protection, merely by showing that a disproportionate number of Negro’s have had the death sentence imposed on to them in the past and it has nothing to do with this case, does it, I mean, with my hypothetical case?
Jr. Charles Alan Wright: I would think of it certainly, it would have something to do with an injection on this ground just as the fact that a particular jury is alright. Maybe challenged and when they go back in the past history and show what historical practice has been in order to establish a pattern of discrimination.
Potter Stewart: I still do not understand your answer in my hypothetical case. How would it begin to show a deprivation of Equal Protection in an individual case to merely show that in the past, more Negros than white people have been given the death penalty in rape cases?
Jr. Charles Alan Wright: Well, it might lead one to conclude that we ought not allow the present practices that we have for sentencing.
Potter Stewart: And what would the result be, to set aside that conviction and say henceforth no Negros can be sentenced to death or white people can be?
Jr. Charles Alan Wright: No, of course it would not be like that.
Potter Stewart: What -- how could you get out the Equal Protection clause?
Jr. Charles Alan Wright: I think you might have to reexamine your decisions of last term in the Goff (ph) and Compton (ph), Goff in particular. I think you might have to see if jury sentencing is a permissible method or whether jury sentencing is not so suspect because of the likelihood, the bias will play a part that you have to take this far away from juries, but the court having decided so recently and so decisively that the jury sentencing is proper but the jury does express the confidence in the community. I would think it needs quite a powerful showing to change the court's mind.
Byron R. White: Professor, you indicate that it would be quite proper under view of the Eighth Amendment at least you say you except in prior cases suggesting the proportionality principle. So, I take it that it is a legitimate question presented to this Court as to whether for example, rape where there has been no bugling harm or rape as justified as it calls for the death penalty.
Jr. Charles Alan Wright: Oh that it is certainly the question yes.
Byron R. White: Basically very straightforward --
Jr. Charles Alan Wright: Absolutely, that seems to me properly what the parties are here.
Byron R. White: This is what this case is all about?
Jr. Charles Alan Wright: Yes, this is what this case is all about.
Byron R. White: And what your argument about rape as it distinguishes from others --
Jr. Charles Alan Wright: My argument first goes that one can or a state legislature reasonably can say that there are some rapes sufficiently serious, but for purposes of retribution and deterrence the state ought to be allowed to provide the death penalty. But it would be not familiar in the extreme to say that no rape is so bad we can take the very end of the case as Justice Marshal put to counsel in the case preceding, I suppose we have the rape victim who is traumatized for life and a cripple psychologically as a result of this experience that the legislature would not be acting irrationally or improperly to say that for this kind, a very serious case, death is not an appropriate penalty. If that is so, then the question becomes can one constitutionally draw a line to separate some rapes from others. I think that everyone of us would be horrified if every rapist were given the death penalty because some rapes as Justice Stewart has suggested earlier are not aggravated affairs or in any sense. This is what the Fourth Circuit has undertaken in Ralph v. Warden. I think that the position taken there by the majorities speaking for Judge Butsner, that you can impose death only for rapes in which life has been in danger is a wholly unworkable position, that life is endangered in substantially any rape and that this would become a question of very arbitrary proof to develop that line in our brief, I cannot repeat what was said there. Clearly there is more for us to the position taken by Chief Judge Hangward (ph) in the Fourth Circuit that you can impose death for rapes only if serious physical or psychological harm as a result. This is at least the more objective test. My difficulties were two. First, I think that in the present imperfections of knowledge that it is very difficult to say with confidence whether or not serious psychological harm has resulted. Second, I cannot think that the constitution permits drawing of lines with that reforms.
William H. Rehnquist: Does the rape under Texas practice is the evidence as to the element of damage to the prosecutors ordinarily introducing evidence in a rape prosecution, is that a necessary element of the crime?
Jr. Charles Alan Wright: I think not Justice Rehnquist and that is why there was no record of it here that the fact is that the rape occurred and how it occurred that was enough to establish a complete case under Texas law therefore it never occurred to anyone to put on evidence one way or the other whether or not Mrs. Stowe (ph) suffered any harm.
Warren E. Burger: Right. In higher term, I think two years ago and earlier in this term, we have had arguments of jury in Wisconsin (ph), there had been in those instances all are all tended to emphasize as many of them did, that the jury is the barrier between the individual citizen independence and the portions of the law as considered to be (Inaudible) having a judge do it alone and on this case, it seems to be having arguments that the jury fixing the penalty do not consume almost as prescribed to them. The jury fixing the penalty maybe a dangerous thing for the defendant.
Jr. Charles Alan Wright: I would -- I would be hard put Mr. Chief Justice to form a judgment on whether overall it is a good thing or a bad thing for a criminal defendant to have a jury trial. I take it that the Sixth Amendment is simply to present the ways to resolve the position, they all have one if you want one. I do think that there is a possibility of prejudice not only racial grounds and other grounds, when you have a jury setting the sentence and perhaps judges can be better disciplined and less likely to do that, but I note that the pressure is now for appellate review of sentences in the federal system where we do not use jury sentencing so that I guess that even judges are hardly acting scientifically.
Byron R. White: Well, is it not jury sentencing arise out of some desire to litigate the (Inaudible) considering the --
Jr. Charles Alan Wright: True. That is the argument of Justice White.
Byron R. White: And historically it has been -- or would you say that it is the central and basic argument.
Jr. Charles Alan Wright: I would say that it was successful, whether we need jury sentencing today to achieve that purpose given our advances in other logical matters --
Byron R. White: But in the (Inaudible) specifically in the context of the death penalty that has been resolved.
Jr. Charles Alan Wright: Oh yes. Yes. Thank you.
Warren E. Burger: Thank you Mr. Wright. Mr. Bruder do you have any further?
Melvyn Carson Bruder: Yes Mr. Chief Justice, a few answers. Mr. Justice Rehnquist asked about the evidence with respect to the harm done to prosecute -- in a rape case it has consistently been held admissible by the Court of Criminal Appeals as part of the (Inaudible). I believe the record in this case shows that Mrs. Stowe (ph), the complaining witness went to her home with her son, took a bath and never even sought the aid of the doctor, consequently I would assume from that there was no medical testimony available as the state decided to put some on. The answer is they could have put some on.
William H. Rehnquist: If your position is clear, I take it they do not require in order to prove any essential element of the crime?
Melvyn Carson Bruder: No, the Court of Criminal Appeals has consistently held that the prosecutor's testimony concerning penetration and so forth is sufficient and need not be collaborated. In answer to the other question about the frequency of application of article 1 14, it is the precise application of article 1 14 is unusual and is not common outside of the State of Texas. There are two points that Mr. Wright has made, I think there is some searching. First of all he says, Professor Amsterdam’s argument that society is now repulsed by these -- of the death penalty is refuted because the majority of the States have the death penalty, ergo the death penalty was acceptable to the majority of Americans. However, no argument is advanced in support of the proposition that a minority of the State has the death penalty for rape only ergo it is unusual. I think that the fact that the minority of the states have retained death penalty for rape only leads to the conclusion drawn by the majority in Ralph v. Warden. The other point that is made by the briefs and not made quite so strongly is the fact that retribution is recognized by the State of Texas as a very important part of punishment. I would think that it would be extremely hard to justify retribution where the purpose of retribution is pure vengeance. If you have not got a life taken, how do you justify the taking of life? Are you doing something greater, punishing greater than the crime itself. This is where the proportionality of (Inaudible) comes into play and this is where I believe this Court has the right to determine proportionality of punishment and to draw lines with respect to (Inaudible) and to work out standards, and if standards cannot be worked out, then in any event to at least send the cases back to the state legislatures and let them establish standards such as Nevada did.
Harry A. Blackmun: And you would argue that the capital punishment for treason is cruel and unusual?
Melvyn Carson Bruder: Exactly.
Harry A. Blackmun: Where life is taken?
Melvyn Carson Bruder: Or armed robbery.
Harry A. Blackmun: Kidnapping and hijacking?
Melvyn Carson Bruder: Anything where there is no real threat endangering the life of the accused, to me you are taking a life for something less that what has occurred. There is absolutely no reason based on retribution in that point and of course the other purposes of punishment do not apply.
Harry A. Blackmun: Then your answer to my question is (Inaudible)
Melvyn Carson Bruder: It would be cruel and unusual in any case except homicide or another capital case where more than simply showing a gun at the victim is proved by the state. I would --
Thurgood Marshall: What about treason that resulted in (Inaudible) 10,000 soldiers?
Melvyn Carson Bruder: If that was provable, I would say that the death penalty would not be cruel and unusual. Texas --
Thurgood Marshall: Well you can't and it says you are lying and he says yes. If it does not involve death person in this so far.
Melvyn Carson Bruder: If it involves any death or endangering any person, now that is not to say that you may not have more than an immediate victim. You may have a victim once or twice removed in the case of treason, the delivery of secret plans which may cost a life of other men, you would have victims which are -- in fact, that they are not dead or injured can be shown from the act.
Thurgood Marshall: Attempt on the President’s life?
Melvyn Carson Bruder: Unless there are facts but I can see.
Thurgood Marshall: The fact seems unloaded with 50 caliber machine guns, bullets and somebody is grabbed just before it pulls the trigger?
Melvyn Carson Bruder: I can see no real distinction between the attempt on the President’s life and the attempt on any person’s life, and unless there are medical facts in a record showing some sort of injury to the person, I can see no reason for the taking of life. The taking of life in my opinion and I think in the opinion of the majority in the Ralph case must necessarily depend upon the harm which is done. The punishment must be made to fit the harm done not exceed it. To taking the life --
Potter Stewart: (Inaudible) this theory when he gets a prison sentence.
Melvyn Carson Bruder: I am sorry I did not.
Potter Stewart: What if you are not, telling him about, you are putting capital punishment to one side, how does your theory apply to terms of imprisonment (Inaudible)?
Melvyn Carson Bruder: I think very nicely because taking into recognition the advanced techniques that we are now aware of and that are being used in prison systems, I think sentencing now has become more function of parole boards and experienced people in the penitentiary system.
Potter Stewart: My question Mr. Bruder is this. You suggest that at least arguendo at least to the secondary argument in this particular case that whatever maybe the constitutionality of them imposing the death sentence for deliberate and premeditated murder, it cannot be imposed for rape or indeed for any other offense unless a life has been taken. So that is the argument is it not?
Melvyn Carson Bruder: Or endanger to such a degree that medical attention was necessary to save the life.
Potter Stewart: And I guess -- I wondered where that theory directed with respect to something like assault battery, unless the constitutional outer limit to the punishment for that to the Eighth Amendment.
Melvyn Carson Bruder: Under the Eighth Amendment, I see no limitation as far as what the legislature of the states may do because --
Potter Stewart: Not an important question.
Melvyn Carson Bruder: The main thing is the taking of the life. That is the thing that distinguishes the rape case from the murder case and the rape case from anything. That taking the life without demonstrable evidence that the taking of the life is necessary and flows from the act, it is unusual and that may make it cruel as well.
Harry A. Blackmun: Mr. Bruder I want to make sure I get the distinction. You said that no death penalty for rape unless there is a substantial medical evidence?
Melvyn Carson Bruder: I did not say necessarily substantial. Medical evidence showing that some harm had occurred.
Harry A. Blackmun: Some harm had occurred.
Melvyn Carson Bruder: Some harm had occurred, some physical harm and that perhaps sought for medical attention that would have been problems, how serious the problems maybe is I do not think, it may not even be a question for this Court. It may really be a question for the legislature. I think—
Harry A. Blackmun: There is a, some physical harm, you are not excluding mental breakdown is it?
Melvyn Carson Bruder: I am sorry I should have not excluded it no. If there is testimony of some disorder of the mind has resulted of it, I think that would also be a very important factor whether or not the death penalty was permissible.
Harry A. Blackmun: And you are not drawing any distinction between the three harms to his life as long as it is not a harm, it it, you were not aware?
Melvyn Carson Bruder: No, I would draw a line at some point. The harm would have to be of such a nature that it might lead to incapacity or even death. For instance, in the Branch case, the mere pressing of the arm across the throat which did not necessitate medical attention, I do not see how that could possibly be a serious crime such as to justify the taking of the life because as I have said originally, in Texas, a man could beat a woman to the brink of death and still only get 25 years if she recovered, under our assault statutes. But if he beat her to the brink of death and raped her, perhaps he could life. It would be inconsistent and thus it might be a question for the Texas legislature to resolve because of the internal inconsistency there, but I think the necessity of drawing that line is clear under the cruel and unusual provision of the Eighth Amendment and that the least this Court should do in this case is to remand the case so that this line can be drawn much as Nevada did and much has been proposed by the model draft in Texas which has not been enacted.
William H. Rehnquist: Mr. Bruder, under your theory of the Eighth Amendment, would a court marshal be constitutionally entitled to impose the death penalty upon a member of the military for desertion in the face of the enemy?
Melvyn Carson Bruder: There are two interesting problems. First of all, you are dealing with a non-civilian and probably non peacetime crime and the second problem is obviously how do you show whether or not that act contributed to death or injury to somebody else. I would think if there is any prohibitive evidence showing a contribution to injury or death, the answer would be yes.
William H. Rehnquist: But if not, no?
Melvyn Carson Bruder: If not, by using these standards, if the standards apply to civilian peacetime crimes and wartime military crimes, the answer would be it would be cruel and unusual.
Warren E. Burger: Thank you Mr. Bruder, thank you Mr. Wright. The case is submitted.